Mr. Justice Van Orsdel
delivered the opinion of the Court:
Appellant, Carl Auer Von Welsbach, appeals from the decision of the Commissioner of Patents rejecting the following claims:
“1. An incandescent filament for electric lamps, comprising a stable electrically conducting mixture of osmium and one of the described oxides.
“2. An incandescent filament for electric lamps, comprising a stable electrically conducting mixture of osmium and a rare earth.
“3. An incandescent filament for electric lamps, comprising a stable electrically conducting mixture of osmium and thoroxide.
“4. An incandescent filament for electric lamps, comprising an electrically conducting mixture of a metal which is stable at a temperature above the incandescing temperature of the filament, and rare earth.
“5. An incandescent filament for electric lamps comprising an electrically conducting mixture of a metal which is stable at a temperature above the. incandescing temperature of the filament, and a plurality of the oxides described.
“6. An incandescent filament for electric lamps, comprising a stable electrically conducting mixture of a metal of the platinum group and thorixide.”
It was held by the Commissioner that these claims are anticipated by the patent issued to Thomas A. Edison, September 16, 1879. Edison in his specification states: “The object of this invention is to produce a candle or light-giving body by the incandescense of a conductor of electricity in the form of a cylinder, prism, or other mass of a size adapted to yield the *520required volume of light. The invention consists in an electric-light-giving body formed of a conductor, such as finely divided platinum, iridium, ruthenium, or other metal difficult of fusion, incorporated with nonconducting material.” Edison describes the nonconducting material in his specification as follows: “I mix with such finely divided conductors infusible materials — such as oxide of magnesium or zirconium —in different proportions, so as to obtain any degrees of conductivity required.” In other words, he describes his conductor as consisting of ruthenium incorporated with oxide of zirconium.
Appellant concedes in his specification that ruthenium and the oxide of zirconium are the equivalents of osmium and oxide of thorium, and one may be used in place of the other. In appellant’s device, as in Edison’s, an incandescent conductor for an electric lamp or candle is disclosed, composed of infusible metallic ingredients combined with an oxide.
Other references to prior patents are given, but we think that the Edison patent furnishes a complete anticipation of the claims here involved. The decision of the Commissioner of Patents is affirmed, and the clerk is directed to certify these proceedings as by law required. Affirmed.